DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2018 have been considered and made of record. 
Notes
It is noted that the instant invention is drawn to a fluid supply interface. Said fluid supply interface is interpreted to be an apparatus.
Claim Objections
Claims 13, 15-19, 22 and 26 are objected to because of the following informalities: 	 Claims 15-19 and 26 were previously withdrawn from further consideration  pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Thus, the status identifier of the claims should be changed to – withdrawn --.  	Regarding claim 13, the “reversible0direction” should read – reversible-direction --. 	Claim 22 is objected to because it depends from a cancelled claim. 	Appropriate correction is required.
Withdrawn Rejections/Objections
The objection to claims 1, 3 and 14 for minor informalities.
The rejection of claims 1-2 is/are under 35 U.S.C. 102(a)(1) as being anticipated by Arnaud (US 5,605,173).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one supply coupling configuration” in claim 1; “at least one discharge coupling configuration” in claim 1; “at least one user coupling configuration” in claim 1; “a mechanical preload device” in claim 2; “a retaining configuration” in claim 5; and “a backwash apparatus” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5-14 and 20-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one supply coupling configuration for coupling a respective supply fluid line onto the fluid supply interface" in lines 3-4. However, it is unclear as to what element(s) of the fluid supply interface the “at least one supply coupling configuration” should be coupled to. The limitations “at least one discharge coupling configuration for coupling a respective discharge fluid line, different from the supply fluid line, onto the fluid supply interface” and “at least one user coupling configuration for coupling a respective user fluid line, different from the supply fluid line and the discharge fluid line, onto the fluid supply interface” are rejected for the same reason. This rejection can be overcome by clarifying that the at least one supply configuration receives a respective supply fluid line. Further clarification is requested and appropriate correction is required.
 	Claims 2-3, 6-14 and 20-25 are rejected by virtue of their dependency upon a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7-8, 11, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al. (previously cited; DE 10-2013201069 A1; the corresponding document, US 10,093,893, is used as English translation) (hereinafter “Jager”) in view of Arnaud (previously cited; US 5,605,173) and Shimizu (previously cited; US 4,349,042).
Regarding claims 1 and 20-21, Jager discloses a fluid supply interface for a cell culture system, the fluid supply interface comprising: 	at least one supply coupling configuration for coupling a respective supply fluid line onto the fluid supply interface (first connection formation (76; corresponds to the instant at least one supply coupling configuration) defining a fluid flow path 82 of the fluid supply interface (62); FIG. 2; col. 25, ll. 59-63; col. 26, ll. 54-61); 	at least one user coupling configuration for coupling a respective user fluid line, different from the supply fluid line and the discharge fluid line, onto the fluid supply interface (first coupling formation (64; corresponds to the instant at least one user coupling configuration) defining a fluid flow path 44 of the fluid supply interface (62); FIG. 2; col. 25, line 64 to col. 26, line 4); 	a fluid conduit that connects the at least one supply coupling configuration, the at least one discharge coupling configuration, and the at least one user coupling configuration to one another (fluid supply interface (62) includes a conduit defining a fluid flow path 72; FIG. 2; col. 26, ll. 25-29); and 	at least one supply valve by means of which, depending on an operation position of the at least one supply valve, a supply coupling configuration of the at least one supply coupling configuration is capable of having fluid flow therethrough or is blocked for flow therethrough it (FIG. 2: valve configuration 86; col. 27, ll. 34-48);  	wherein the at least one supply valve being preloaded into a blocking position that prevents flow (valve configuration (86) is pretensioned in a blocked position; col. 27, ll. 58-62), and opening by means of a sufficiently large pressure difference between the two sides of the at least one supply valve, against the preload force, for flow through in a direction from the at least one supply coupling configuration toward the fluid conduit (col. 13, line 64 to col. 14, line 19 58-62; Claim 1). 	Jager does not explicitly disclose at least one discharge coupling configuration for coupling a respective discharge fluid line, different from the supply fluid line, onto the fluid supply interface; and at least one discharge valve, different from the at least one supply valve, by means of which, depending on an operation position of the at least one discharge valve, a discharge coupling configuration of the at least one discharge coupling configuration is capable of having fluid flow therethrough or is blocked for flow therethrough; and the at least one discharge valve being preloaded into a closed position that prevents flow therethrough it, wherein the at least one discharge valve, constituting a safety valve, is embodied to open upon exceedance of a predetermined pressure difference between the two sides of the safety valve, against its preload force, for flow through in a direction away from the fluid conduit and toward the at least one discharge coupling configuration.  	Arnaud discloses a fluid supply interface for a cell culture system, the fluid supply interface comprising at least one discharge coupling configuration for coupling a respective discharge fluid line, different from the supply fluid line, onto the fluid supply interface (FIG. 1: tube fitting (3e); col. 3, line 61 to col. 4, line 7); at least one discharge valve, different from the supply valve, by means of which, depending on its position, a discharge coupling configuration is capable of having fluid flow through it or is blocked for flow through it (Fig. 1, valve (9) is associated with the tube fitting (3e) and is fully capable of blocking fluid through the at least one discharge coupling configuration (3e); col. 3, line 61 to col. 4, line 7); and the at least one discharge valve likewise being preloaded into a closed position that prevents flow through it (Fig. 1, valve (9) associated with the tube fitting (3e) includes a spring preloaded into a closed position that prevents fluid flow through the at least one discharge coupling configuration (3e); col. 3, line 61 to col. 4, line 7), wherein the at least one discharge valve, constituting a safety valve, is embodied to open upon exceedance of a predetermined pressure difference between the two sides of the safety valve, against its preload force, for flow through in a direction away from the fluid conduit and toward the discharge coupling configuration (Fig. 1, valve (9) is a pressure relief valve and is configured to open upon exceedance of a predetermined pressure difference between the two sides of the safety valve, against its preload force, for flow through in a direction away from the fluid conduit and toward the at least one discharge coupling configuration (tube fitting (3e)) ; col. 3, line 61 to col. 4, line 13). 	In view of Arnaud, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated into the fluid supply interface of Jager a discharge coupling configuration and a safety valve associated with the discharge coupling configuration for the purpose of overcoming unexpected fluid pressure increase within the fluid conduit, as disclosed by Arnaud (Arnaud at col. 3, line 61 to col. 4, line 13). 	Modified Jager does not explicitly disclose wherein the at least one discharge valve and the at least one supply valve comprise the same valve bodies.  	Shimizu discloses a valve comprising a valve body (FIGS.1a,1b,1c: body 5) formed of ferromagnetic material (col. 2, ll. 61-62), at least one magnet (8), and retaining configuration adapted to retain the valve body during fluid flow (FIG. 2: recess 12; col. 3, ll. 4-25). 	In view of Shimizu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the material of the valve body of modified Jager with that of Shimizu in order to control the operation of the valve magnetically as disclosed by Shimizu (FIG. 2: recess 12; col. 3, ll. 4-25). One of ordinary skill in the art would have been motivated to have made said modification would have been the substitution of one known material for another for the predictable result of controlling the operation of the valve.
Regarding claim 2, modified Jager further discloses wherein the safety valve comprises a mechanical preload device (FIG. 1: spring 12; col. 3, ll. 16-18). 
Regarding claim 3, modified Jager further discloses wherein the at least one supply valve (FIG. 2: valve configuration 86; col. 27, ll. 34-48) comprises a valve body having or made of ferromagnetic and/or permanently magnetized material and is switchable between a blocking position and a passthrough position by modification of an external magnetic field (col. 11, ll. 48-58; col. 27, ll. 58-67).
Regarding claim 5, modified Jager, however, does not explicitly disclose a retaining configuration embodied in the fluid conduit which, when a valve body is lifted off a valve seat, retains a valve body of the at least one supply valve in an influence region of the preload forces.  	Shimizu discloses a valve comprising a valve body (FIG. 2: body 5) formed of ferromagnetic material (col. 2, ll. 61-62), at least one magnet (8), and retaining configuration adapted to retain the valve body during fluid flow (FIG. 2: recess 12; col. 3, ll. 61-65) 	In view of Shimizu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the retaining configuration of Shimizu into the conduit of modified Jager in order to retain the valve body at the desired location within the conduit, as disclosed by Shimizu (FIG. 2: recess 12; col. 3, ll. 61-65). One of ordinary skill in the art would have been motivated to have made said modification so as to prevent the valve body from moving within the conduit and interfere with the fluid flow within the conduit.
Regarding claims 7 and 24, modified Jager further discloses wherein the fluid conduit encloses an angle with the lifting direction of the valve body of at least one supply valve (as shown in FIG. 2, the valve body 56 rests on the valve seat. Thus, when the valve body is lifted off the valve seat, the lifting direction forms a right-angle with the fluid conduit).
Regarding claim 8, modified Jager further discloses wherein said at least one supply configuration includes a plurality of supply coupling configurations (Jager at FIG. 2, which shows at least two supply coupling configurations (76,78), which  	- are connected to one another by the fluid conduit (Jager at FIG. 2), and  	- each comprise a supply valve that  		- is preloaded into a blocking position in which flow through the respective supply coupling configuration is prevented (valve body (56) of first and second connection configurations (76,78) are pretensioned in a blocked position; (col. 13, line 64 to col. 14, line 19 58-62; Claim 1)), and  		- as a result of a sufficiently large pressure difference between the two sides of the supply valve, opens against the preload force for flow through in a direction from the respective supply coupling configuration toward the fluid conduit (col. 13, line 64 to col. 14, line 19 58-62; Claim 1),  	wherein the fluid supply interface includes a switching device having at least one magnet (col. 13, ll. 45-17; at least one magnet (106) that can be brought closer or farther from the valve configuration) with which, at a supply switching location, an external magnetic field generated by the at least one magnet is modifiable so that a supply valve of one of the plurality of supply configuration coupling configuration provided at the supply switching location can be switched between its operating positions (Jager at col. 29, lines 34 to col. 30, line 23), a number of supply switching locations being smaller than the number of supply valves (as shown in FIG. 3, the number of magnets disposed adjacent the valve bodies can be varied, and the number of magnets is less than the valves of the fluid supply device).
Regarding claim 11, modified Jager discloses a switching device, and the switching device is structurally the same and the instant switching device and thus fully capable of being modified by the switching device at a user switching location that is located in the region of the user coupling configuration and at which a user fluid line  having a user valve can temporarily be arranged, so that the user valve provided at the user switching location can be switched between a locked position and a flow through position. 
Regarding claim 22, modified Jager further discloses wherein the at least one discharge valve and the at least one supply valve comprise spherical valve bodies (see Shimizu at FIGS.1a,1b,1c: body 5; Jager at FIG. 2).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager in view of Arnaud and Shimizu as applied to claim 1 above, and further in view of Bielab (US 2010/0206388).
Regarding claim 9, modified Jager discloses the fluid supply interface according to claim 8. 	Modified Jager does not explicitly disclose wherein the at least one discharge valve is also switchable between its operating positions by the switching device.  	However, Bielab discloses a discharge valve (relief valve) having a spring (FIG. 1: 13), a magnet armature (FIG. 1: 2), and magnetic coil (7) for regulating fluid flow through the relief valve (see FIGS. 1-7; ¶¶ [0037], [0042] and [0056]-[0059]). 	In view of Bielab, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the discharge valve of modified Jager with that of Bielab because such modification facilitates the additional control of the safety valve by magnetic means, and thus better control of the fluid pressure within the conduit.
Regarding claim 10, modified Jager discloses wherein the at least one discharge coupling configuration comprises a discharge valve (see Claim 1) and at least one magnet (claim 8). The at least one magnet of modified Jager is structurally the same as the instant magnet and thus fully capable of being modified by the switching device (claim 8) at a discharge switching location so that a discharge valve provided at the discharge switching location can be switched between its operating positions, the number of discharge switching locations being the same as or smaller than the number of discharge valves. 	Modified Jager does not explicitly disclose wherein the at least one discharge valve includes a plurality of discharge valves. However, it would have been obvious to one having ordinary skill in the art at the time the effective filing date to have duplicated the at least one charge coupling configuration coupled to the fluid conduit of modified Jager, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 VI. B. 	
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager in view of Arnaud and Shimizu as applied to claim 1 above, and further in view of Holenstein et al (US 8,778,281).
Regarding claims 12-13, modified Jager discloses the fluid supply interface according to claim 1. 	Modified Jager further discloses wherein the fluid supply interface is coupled to a backwash apparatus comprising a plurality of pumps (122) for introducing (such as from fluid reservoir 116) and removing fluid from the fluid conduit (by using a second pump 122 coupled to the reservoir 120; see, e.g., FIGS. 6 and 7; col. 32, ll. 6-12).  	Modified Jager does not explicitly disclose wherein the backwash apparatus includes a reversible-direction pump which a given fluid is drivable to flow in opposite directions in the fluid conduit. 	However, Holenstein discloses a fluid supply device comprising a conduit (FIG. 2: 10), a plurality of valves coupled to the conduit (FIG. 2: 26a-26f; col. 7, ll. 48-52), and a reversible-direction pump (col. 3, ll. 54-60).  	In view of Holenstein, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the reversible-direction pump of Holenstein with the backwash apparatus of modified Jager since such pumps are known to be employed with fluid supply conduits, as disclosed by Holenstein. Further, one of ordinary skill in the art would have made said modification so as to reduce the number of pumps employed in the backwash apparatus and thus operation cost.
Regarding claim 14, modified Jager discloses wherein a backwash fluid line (e.g., fluid line coupled to the pump 122; FIGS. 6,7) that connects the reversible-direction pump to the fluid conduit is provided upstream (e.g., pump 122 coupled to the supply valve (valve 56 of at least one supply configuration 76); FIGS. 6,7), in a delivery flow direction from the at least one supply coupling configuration to the at least one user coupling configuration, from the at least one supply valve (see FIGS. 6,7).
Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager in view of Arnaud and Shimizu as applied to claim 1 above, and further in view of Holenstein et al (US 8,778,281).
Regarding claims 12 and 25, modified Jager discloses the fluid supply interface according to claim 1. 	Modified Jager further discloses wherein the fluid supply interface is coupled to a backwash apparatus comprising a plurality of pumps (122) for introducing (such as from fluid reservoir 116) and removing fluid from the fluid conduit (by using a second pump 122 coupled to the reservoir 120; see, e.g., FIGS. 6 and 7; col. 32, ll. 6-12).  	Modified Jager does not explicitly disclose wherein the backwash apparatus encompasses a reversible-direction pump having a piston-cylinder arrangement. 	However, Holenstein discloses a fluid supply device comprising a conduit (FIG. 2: 10), a plurality of valves coupled to the conduit (FIG. 2: 26a-26f; col. 7, ll. 48-52), and a reversible-direction pump including piston pump (col. 3, ll. 48-60).  	In view of Holenstein, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the reversible-direction pump of Holenstein with the backwash apparatus of modified Jager since such pumps are known to be employed with fluid supply conduits, as disclosed by Holenstein. Further, one of ordinary skill in the art would have made said modification so as to reduce the number of pumps employed in the backwash apparatus and thus operation cost. 	
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager in view of Arnaud and Shimizu as applied to claim 12 above, and further in view of Shimizu (US 4,349,042).
Regarding claim 23, modified Jager discloses the fluid supply interface according to claim 1. 	Modified Jager, however, does not explicitly disclose a retaining configuration embodied in the fluid conduit as a wall configuration of the fluid conduit which, when a valve body is lifted off a valve seat, retains a valve body of the at least one supply valve in the influence region of the preload force.  	Shimizu discloses a valve comprising a valve body (FIG. 2: body 5) formed of ferromagnetic material (col. 2, ll. 61-62), at least one magnet (8), and retaining configuration adapted to retain the valve body during fluid flow (FIG. 2: recess 12; col. 3, ll. 61-65) 	In view of Shimizu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the retaining configuration of Shimizu into the conduit of modified Jager in order to retain the valve body at the desired location within the conduit, as disclosed by Shimizu (FIG. 2: recess 12; col. 3, ll. 61-65). One of ordinary skill in the art would have been motivated to have made said modification so as to prevent the valve body from moving within the conduit and interfere with the fluid flow within the conduit.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant contends on page 10 of the Remarks (dated April 21, 2022) that each of the elements clearly indicate structure, which is shown in the figures. Applicant further contends that the examiner has failed to show that these terms do not connote structure and the interpretation is improper.  
In response, as discussed in the rejection, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The examiner has identified the claim limitations that are being interpreted under 35 U.S.C. 112(f). It is of the examiner’s position that these claim limitations do not connote specific structures.  	In response to the Applicant’s argument that the elements clearly indicate structure, which is shown in the figures, Applicant has provided no convincing evidence showing how the elements clearly indicate structure. As to the Applicant’s reference to the drawings for support, however, the drawings were not objected to, and it is unclear how the interpretation of the claim elements under 35 U.S.C. 112(f) can be overcome by the drawings.  Applicant’s argument is not persuasive.
Regarding Applicant’s argument on page 11 of the Remarks, Applicant’s argument is not persuasive. The limitation requires the fluid supply interface to comprise at least one supply configuration, and it is not clear as to what element of the fluid supply interface that “the at least one supply coupling configuration” couples to the supply fluid line. The claim can be read as requiring a coupling means “at least one supply coupling configuration” for coupling a first element “supply fluid line” onto a second element “fluid supply interface.” The fluid supply interface is recited in the preamble and no other elements of the fluid supply interface defined prior to the recitation of the limitation “at least one supply coupling configuration for coupling a respective supply fluid line onto the fluid supply interface.” The claimed apparatus “fluid supply interface” does not denote any specific structure. Thus, it is unclear as to what element of the fluid supply interface that “the at least one supply coupling configuration” couples to the supply fluid line. 
 Applicant further argues that since Shimizu and Arnaud teach away from each other, and the rejection is the result of impermissible hindsight reasoning, the rejection is improper and must be withdrawn (page 15 of the Remarks).
Examiner respectfully disagrees. Modified Jager discloses the claimed at least one discharge valve having a valve body and the at least one supply valve having a valve body. Modified Jager fails to disclose wherein the valve bodies of the disclosed at least one discharge valve and at least one supply valve comprise the same valve bodies. Shimizu was relied upon for disclosing a valve having a valve body that comprises spherical valve body and a spring device (as claimed in claims 20-22). Thus, modifying the valve bodies of Shimizu with the valve bodies of modified Jager would not change the principle operation of the valves nor render the valves inoperable for its intended purpose. That is, the combination merely modifies the type of valve body employed with the valves of modified Jager, but not the configuration of the valves of modified Jager with that of Shimizu. For example, the spherical valve body of Shimizu will be substituted with the flat plate of the valve of Arnaud. Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As such, it is respectfully submitted that the combination is proper and meets the claimed at least one discharge valve and at least one supply valve. 
As to the Applicant’s argument regarding the rejection of claim 3, it is noted that the safety valve and the at least one supply valve are recited in the alternative, and the claims does not require both valves but rather one or the other. As discussed in the rejection, Jager discloses the features of the claimed at least one supply valve. 						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799